Though this case was argued before us with great elaboration we think there is a conclusive objection to the maintenance of the action which renders it necessary to discuss only that single point. The claim of the plaintiff is that his testator, one Edmund Waring, on the 16th day of March, 1881, transferred certain securities to his son, William E. Waring, in trust to collect the income thereon and pay *Page 185 
therefrom to said Edmund Waring the sum of $4,800 annually, the surplus income to be divided equally between the grantor's two children, said William E. Waring and Katherine G. Secor, and upon the death of said Edmund Waring to distribute the principal orcorpus between said children. The defendant denies that the trust estate proceeded from Edmund, and the trial court so held, but it is not necessary to enter into an inquiry on that subject. The trust was evidenced by a declaration signed by Edmund Waring, Katharine G. Secor and William E. Waring. William E. Waring died October 13th, 1882, leaving a will by which he bequeathed all his estate to his widow, Fredericka. After his death the defendant was appointed trustee to carry out the trust declared in the instrument hereinbefore referred to. Fredericka, the widow of William, refused to surrender the trust securities to the defendant, claiming that the property belonged to her testator, and that the instrument created no trust but simply a personal covenant on the part of said William to make certain annual payments. Thereupon the defendant brought an action in replevin against said Fredericka and recovered possession of the trust securities. After that, on February 18, 1887, Edmund Waring, Katherine G. Secor, Fredericka W. Waring and the defendant entered into an agreement under their hands and seals which, after reciting the litigation between the parties and a desire that the same should be terminated and that the trust property should be forthwith divided between Katherine Secor and Fredericka Waring, provided that the burden of the annual payments to Edmund Waring should be transferred from the personalty, held in trust as before mentioned, to the income of certain real estate held under a substantially similar trust, and that said personal property and securities, after deducting therefrom certain amounts necessary to defray the expenses of the litigation, should be paid over to said Fredericka and Katherine, share and share alike. Acting under this deed the defendant did transfer the trust estate to Katherine and Fredericka. The annuity provided for by the original trust agreement was paid *Page 186 
to Edmund Waring during his life, or at least no claim is made in this action for any arrears of that annuity. Katharine Secor died March 9th, 1892, leaving children and grandchildren. Edmund Waring, the plaintiff's testator, died August 15th, 1895, leaving a will by which he bequeathed his property to Katharine Secor if she survived him, or if she died before him, then to her children.
The plaintiff's contention is that under the original trust agreement the direction to divide the corpus of the trust estate on Edmund's death between his two children was contingent upon such children surviving him, and that as both said children predeceased him the corpus on his own death reverted to his estate as undisposed of by the trust deed. We will assume, but for the argument only, that such is the proper construction of the trust deed. The plaintiff then further contends that the deed of 1887 was inoperative and void, because the trust was indestructible under our statutes and constituted no justification for the defendant's surrender and distribution of the trust estate. Assuming that the trust in favor of the plaintiff's testator was indestructible (See, however, Schenck
v. Barnes, 156 N.Y. 316), and that the case falls within the provision of the statute, "where the trust shall be expressed in the instrument creating the estate, every sale, conveyance or other act of the trustees in contravention of the trust, shall be absolutely void" (1 R.S. 730, sec. 65), we cannot see how that principle in any way limits or qualifies the effect of the deed of 1887 over the corpus of the estate or the remainder therein after the death of Edmund Waring. If the trust was indestructible it was so because under our statute the interest of Edmund in the trust income or annuity was inalienable. The estate of the trustee was limited to the life of the annuitant Edmund Waring. The trustee, like every life tenant, was doubtless bound to preserve the trust estate in its possession for the benefit of those entitled to it upon the expiration of the trust but not at all as against such remaindermen. It was only the interest of Edmund as equitable life tenant that was inalienable. The *Page 187 
remainder after his death in whomsoever it was vested was alienable, devisable and descendible the same as any other interest in property. (Sheridan v. House, 4 Keyes, 569;Moore v. Littel, 41 N.Y. 66; Griffin v. Shepard, 124 N.Y. 70. ) Assuming that the action of the defendant was a spoliation of the trust, against whom was it such a spoliation? Possibly against Edmund Waring as equitable life tenant, but not against Edmund Waring as remainderman, for he, under his hand and seal, expressly assented to the distribution. It is merely the accident of this particular case that the beneficiary of the trust and the owner of the remainder were the same person. The right of that person to dispose of the remainder or reversion was not in any respect limited or qualified by the fact that he was also the beneficiary of the trust. He stood towards that remainder exactly the same as Mrs. Secor. No one will contend that if Mrs. Secor had survived her father she could have required the trustee on that occurrence to again pay over to her her share of the trust estate on the ground that the original payment to her by the trustee was in contravention of its duty. The situation of Edmund as reversioner is exactly the same. Though the corpus was not paid directly to him, it was paid in accordance with his directions. The case of Douglas v. Cruger (80 N.Y. 15) is in precise point on this question. There was a trust in lands for a woman during coverture, remainder to her if she survived her husband. The trustee conveyed the property to the cestui quetrust, who thereafter mortgaged the same. It was held that while the mortgage was void as to the trust term, it was a valid lien on the remainder. (See, also, Ham v. Van Orden, 84 N.Y. 257.)
The judgment appealed from should be affirmed, with costs.
GRAY, O'BRIEN, BARTLETT, HAIGHT, MARTIN and VANN, JJ., concur.
Judgment affirmed. *Page 188